Citation Nr: 0629525	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  05-06 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant, his wife, and J.D.


ATTORNEY FOR THE BOARD

M. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to February 
1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The veteran requested, and was accorded, a personal hearing 
at the RO in May 2005 before a Decision Review Officer.  A 
transcript is associated with his claims file.  While the 
veteran indicated on numerous occasions that he wished to 
have a hearing before the Board, he withdrew his request for 
a Board hearing by way of a statement received in August 
2006.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  There is no credible supporting evidence that the 
veteran's claimed in-service stressors actually occurred.

3.  The veteran's current diagnosis of PTSD has not been 
linked to a confirmed in-service stressor.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In letters dated in October 2002, September 2003, and 
December 2003, VA fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  By these letters, VA specifically notified the 
veteran of the information and evidence needed to establish 
his claim for entitlement to service connection for PTSD, 
including a full discussion of the need to provide evidence 
leading to the verification of claimed in-service stressor 
events.  He was informed of what evidence VA would obtain and 
what information and evidence he was responsible for 
submitting.  Included with these letters was a PTSD stressor 
questionnaire, which the veteran completed and returned.  In 
these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. § 
3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  
Here, full notification did precede the initial adjudication 
regarding this issue.  

Furthermore, the veteran was sent additional notification 
letters in December 2004 and June 2005 apprising him of 
action taken to develop his claim and of what measures he 
could take to assist in such development.  The content of the 
notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was 
provided, the claims were readjudicated and additional SSOCs 
were provided to the veteran.  The veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to his claim.  The letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  The veteran has 
responded to notice letters and has specifically indicated 
that he has no additional evidence to submit.  Since the 
Board has concluded that the preponderance of the evidence is 
against the claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 
3, 2006).  

With regard to the duty to assist, the Board finds that every 
effort has been taken to obtain all available pertinent 
records.  The file contains VA and private records of 
psychiatric treatment and examinations pertaining to PTSD.  
Records relating to claims for Social Security Disability 
benefits, VA medical treatment records, and identified 
private medical records have all been obtained, to the extent 
available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that there remains any outstanding 
evidence available relevant to the issue decided herein.  The 
Board notes that the veteran's service medical records and 
personnel records are not of record.  Numerous attempts have 
been made to obtain these records but efforts to do so have 
proven fruitless.  In this regard, the Board observes that, 
in cases where service medical records are lost or have been 
destroyed, VA has a heightened duty to assist the veteran in 
developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  VA has met that duty.  The record reflects that the 
RO asked the veteran to furnish any service medical records 
and personnel records in his possession and informed him that 
these records could not be located.  The Board also notes 
that the National Personnel Records Center (NPRC) stated that 
an extensive and thorough search was conducted but the 
veteran's military personnel folder and service medical 
records could not be located.  An April 2006 VA memorandum 
details such efforts and makes a formal finding regarding the 
unavailability of service medical records and personnel 
records.  VA has also taken efforts to verify the veteran's 
reported in-service stressor events.  Response letters from 
the agency charged with the duty of such verification 
document these efforts.

The veteran was also accorded numerous VA examinations over 
the years, and his diagnosis of PTSD is not in question.  The 
Board finds that another examination is not warranted, as the 
medical evidence of record clearly and unequivocally shows a 
current diagnosis of PTSD, and the matter at hand does not 
turn on evidence that can be obtained via another 
examination.  Further examination regarding this disability 
could not assist the veteran in proving his claim.  

VA has fully complied with VCAA duties to notify and assist.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  For these reasons, it is not prejudicial to 
the veteran for the Board to proceed to finally decide this 
appeal.  


II.  Brief Summary of Pertinent Evidence

The veteran served on active duty with the Air Force in non-
combat military occupational specialties (MOS) involving 
technical support pertaining to telecommunications from 1968 
to 1976.  In 1973 he was apparently stationed at the U-Tapao 
Air Force Base (AFB) in Thailand.  

The veteran contends that he experienced three stressful 
events during the time of his active duty service in 
Southeast Asia and that these events led to his current PTSD.  
First, the veteran contends that in June 1973, while 
returning from a trip to Hawaii, he passed through the Tan 
Son Nhut AFB in Vietnam.  He states that while exiting a bus 
at this base, soldiers ahead of him in line took fire from an 
enemy sniper, and two were injured.  Second, the veteran 
reports that on July 4, 1973, he had arranged a deal with a 
Thai Marine to fire a large machine gun that was operated by 
Thai Marines guarding the perimeter of the AFB.  The 
veteran's firing of the gun was arranged to be in conjunction 
with an Independence Day fireworks display.  He asserts that 
while he was at the gun, two enemy insurgents attempted to 
attack a neighboring guard post and infiltrate the base.  He 
reports that on direction from the Thai Marines, he shot and 
killed those two insurgents.  He states that Thai Marines 
immediately took over the situation, that he returned to his 
normal duties shocked and emotionally distraught, and that he 
never reported the incident.  Third, the veteran alleges that 
on two occasions he and another soldier volunteered to load 
body bags containing dead soldiers.  Although prompted 
through numerous letters and questionnaires, and by questions 
during his RO hearing, the veteran has not been able to 
provide any additional pertinent information as to names of 
others involved, dates, or locations.  Attempts to verify the 
reported stressor events through the U.S. Armed Services 
Center for Unit Records Research and other means have been 
fruitless. 

Following active duty service, the veteran married, took up 
gainful employment and led a fruitful life until the mid 
1990s.  Records from 1996 show treatment for sleep apnea.  In 
1997, the veteran began experiencing depression.  Problems at 
work exacerbated the depression (or vice versa) and the 
veteran attempted suicide.  VA and private treatment records 
from 1997 to 2002 show treatment for psychiatric symptoms 
diagnosed initially as depression and bipolar disorder.  
Subsequently, the veteran was diagnosed with PTSD.  Reports 
of VA examinations (including, particularly, an August 2003 
examination) show that the veteran's PTSD diagnosis conforms 
with the criteria for such a diagnosis as shown in the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  VA physicians have related the veteran's 
PTSD to his reported in-service stressor.


III.  Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).
Service connection may be presumptively established for 
certain chronic diseases, including psychoses, which are 
manifested to a compensable degree within a year after active 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Here the veteran's psychiatric symptomatology was not 
shown for many years after service, and, as such, service 
connection for his condition may not be presumed. 

VA regulations reflect that symptoms attributable to PTSD are 
often not manifested in service or for years thereafter.  
Effective March 7, 1997, the regulatory provision that 
governs claims for service connection for PTSD, 38 C.F.R. § 
3.304(f), was revised.  According to the revised regulation, 
service connection for PTSD requires the following: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (conforming to the DSM-IV criteria); (2) 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred. 
38 C.F.R. § 3.304(f).  

Following the elements required for service connection for 
PTSD, as delineated in 38 C.F.R. § 3.304(f), the Board has 
first considered the question of whether the veteran has a 
medical diagnosis of PTSD.  In the present case, VA doctors 
have diagnosed the veteran with PTSD.  As noted above, 
reports of VA examinations (including, particularly, an 
August 2003 examination) show that the veteran's PTSD 
diagnosis conforms with the criteria for such a diagnosis as 
shown in the DSM-IV.  Thus, the Board finds that, for 
purposes of this decision, a PTSD diagnosis has been 
confirmed by the evidence of record.  Turning to the second 
element, the Board finds that VA doctors have provided 
medical opinions linking the veteran's current PTSD symptoms 
to a reported in-service stressor.  As such, the second 
element for establishing service connection for PTSD has also 
been met.  These matters are not in debate.  The decision in 
this case turns on the third element - whether there is 
credible supporting evidence that the veteran's claimed in-
service stressor events occurred.      

The Board notes that the evidence necessary to establish the 
occurrence of a stressor during service to support a claim 
for PTSD will vary depending on whether the veteran was 
"engaged in combat with the enemy."  See Hayes v. Brown, 5 
Vet. 
App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone 


may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. 
§ 3.304(f).

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or that the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  Such corroborating evidence cannot 
consist solely of after-the-fact medical evidence containing 
an opinion as to a causal relationship between PTSD and 
service.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  

Here, the veteran was not a POW and there is no evidence to 
support a finding that the veteran engaged in combat with the 
enemy while serving on active duty with the Air Force.  The 
veteran stated that his primary duties while on active 
service involved technical support and telecommunications.  
That fact is supported by the MOS identified on his DD Form 
214s.  The veteran's assertions that he fired upon two 
insurgents attacking a Thai Marine guard post on the 
perimeter of U-Tapao AFB in July 1973 and that he was among 
those taking sniper fire while in a bus at the Tan Son Nhut 
AFB in June 1973 are not supported by any independent 
verification whatsoever.  As such, the liberalized 
evidentiary standards of  38 U.S.C.A. § 1154(b) and the 
corresponding regulation, 38 C.F.R. § 3.304(d), do not apply.  
Since the evidence does not support the conclusion that the 
veteran personally engaged in combat, there must be some 
credible supporting evidence in order to establish that the 
reported stressor events occurred.  The veteran's lay 
testimony is insufficient, standing alone, to establish 
service connection.  Cohen v. Brown, 10 Vet. App 128, 147 
(1997) (citing Moreau, 9 Vet. App. at 395).

Apart from the veteran's testimony, which we note is 
consistent and seemingly credible throughout the course of 
the appeal, the Board finds that there is absolutely no 
independent evidence verifying that any of the veteran's 
three reported stressors occurred.  As noted above, the 
veteran has been asked on more than one occasion to provide 
specific information so that his stressors could be verified.  
The veteran has responded, and he has stated that he has 
provided all the information he has.  VA used the veteran's 
statements to search for verifying evidence.  In an October 
2004 report, the U.S. Armed Services Center for Research of 
Unit Records indicated that 1973 historical reports by the 
Pacific Communications Area (the higher headquarters of the 
veteran's unit - 1985th Communications Squadron) were 
reviewed and that the June and July 1973 incidents described 
by the veteran were not reported and could not be documented.  
The veteran himself has indicated that he understands why the 
incident where he fired on insurgents while in the company of 
only Thai Marines may not be verifiable, as it was probably 
never reported to U.S. authorities.  The Board notes that 
while the veteran's service personnel records (which are 
unavailable) may have been able to support the veteran's 
assertion that he was at the Tan Son Nhut AFB in June 1973, 
no records have been found showing the occurrence of an 
incident at that time where soldiers leaving a transport bus 
were injured by sniper fire.  As to the third stressor, while 
the veteran's report of exposure to dead bodies while 
voluntarily loading body bags is credible, the veteran has 
not provided any specific information that could be used to 
verify or otherwise corroborate his account of this 
occurring.  There are no records verifying the occurrence of 
the veteran's reported in-service stressors.

The Board has considered other evidence favorable to the 
claim.  It is noteworthy that the veteran's doctors have 
stated that they believe the veteran's statements regarding 
the occurrence of his in-service stressors.  In November 2004 
statement, a VA psychologist noted that the veteran was very 
consistent in his stressor identification.  Additionally, in 
a November 2004 statement the Associate Chief of Staff of 
Mental Health at the VA medical center discussed how the 
veteran appeared to have severe flashbacks and nightmares of 
Southeast Asia combat when he was coming out of anesthesia.  
Another doctor discussed how the statements the veteran 
provided while under hypnosis were credible.  In the end, 
however, it must be conceded that the doctors' opinions that 
the stressors occurred were essentially based on the 
veteran's self-described history of a claimed in-service 
stressor.  In this case, a claimed stressor has not been 
confirmed.  A medical opinion regarding clinical findings of 
PTSD, or the veteran's belief that a stressor occurred, does 
not provide its own verification of the occurrence of the 
claimed in-service stressor.  See Moreau, surpra, at 395-96.  

The Board notes that the veteran has also submitted a 
November 2004 note from the author of a book pertaining to 
the Vietnam War.  While the author indicated that his 
research has uncovered several cases where Communist forces 
attacked American Military interests at the Royal Thai Air 
Force bases occupied by U.S. Forces, he provided no 
information as to any attack at U-Tapao.  The statement 
provides no information that will enable VA to corroborate 
any of the veteran's claimed stressors from his active duty 
service in Thailand.  

Overall, based upon a review of the entire claims file, the 
Board finds that the evidence of record shows that the 
veteran has been diagnosed with PTSD, and that VA doctors 
believe that the veteran's PTSD is related to his reported 
in-service stressors.  Nevertheless, the veteran's diagnosis 
of PTSD must be based upon either participation in combat 
with the enemy or a corroborated in-service stressor for 
service connection to be warranted, as noted above.  Again, a 
favorable medical opinion is insufficient, in and of itself, 
to predicate the grant of service connection for PTSD.  See 
Moreau, supra.  Here, the evidence of record does not reflect 
participation in combat with the enemy, and there is no 
evidence showing that the veteran's current diagnosis of PTSD 
is otherwise predicated upon a corroborated stressor from 
service.  As such, the Board finds that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for PTSD, and the claim must be denied.  

In reaching this decision, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  Here, however, that doctrine is not 
applicable, as there is no evidence independently 
corroborating the occurrence of the veteran's reported 
stressor events, or the veteran's presence where such things 
reportedly occurred. The preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for PTSD is denied.  
		




____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


